DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims for Different Invention Added After an Office Action
The amendment filed on June 03, 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:

Original invention is directed to a method performed by a  base station and a method performed by terminal.
The steps performed by the base station include 
monitoring a channel for a plurality of subbands, based on a first contention window configured in each of the plurality of subbands;
transmitting a downlink signal to a terminal, based on a result of the monitoring; 
obtaining, from the terminal, a transmission result of the downlink signal for a reference duration; and 
determining a second contention window for monitoring a next channel for the plurality of subbands, based on the obtained transmission result.

The steps performed by the terminal include
receiving a downlink signal from a base station (BS), based on a channel monitored using a first contention window configured for each of a plurality of subbands; and 
transmitting, to the BS, a reception result of the downlink signal for a reference duration, wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result.

In the amendment filed on August 03, 2020, the new invention is directed to a method performed by a  base station and a method performed by terminal. 
The steps performed by the base station include 
maintaining a contention window for a sub-band associated with multiple sub-band channel access, wherein the contention window for the sub-band is maintained based on a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feed back corresponding to a physical downlink shared channel in a reference duration for a downlink channel occupancy and the physical downlink shared channel is at least partially overlaps with the sub-band;
identifying a number within a largest contention window among contention windows of a plurality of sub-bands;
sensing the  sub-band based on the number and a defer duration; and 
transmitting a physical downlink shared channel on the sub-band, in case that the sub-band is sensed to be idle.

The steps performed by the terminal include 
transmitting, to a base station (BS) a hybrid automatic repeat request – acknowledgement (HARQ-ACK) feed-back corresponding to a physical downlink shared channel in a reference duration for a downlink channel occupancy, and
receiving, from the BS, a physical downlink shared channel on a sub-band, in case that the sub-band is sensed based on a number and a defer duration to be idle,
wherein a contention window for a sub-band associated with multiple sub-band channel access is maintained based on the HARQ-ACK feedback,
wherein the number is identified within a largest contention window among contention windows of a plurality of sub-bands, and
wherein the physical downlink shared channel is at least partially overlaps with the sub-band.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642